UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-50961 PENNSYLVANIA COMMERCE BANCORP, INC. (Exact name of registrant as specified in its charter) Pennsylvania 25-1834776 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3801 Paxton Street, P.O. Box 4999, Harrisburg, PA 17111-0999 (Address of principal executive offices) (Zip Code) 800-653-6104 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer Accelerated filer X Non-accelerated filer Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 6,374,356 Common shares outstanding at 10/31/08 1 PENNSYLVANIA COMMERCE BANCORP, INC. INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets (Unaudited) September 30, 2008 and December 31, 2007 3 Consolidated Statements of Income (Unaudited) Three months and nine months ending September 30, 2008 and September 30, 2007 4 Consolidated Statements of Stockholders' Equity(Unaudited) Nine months ending September 30, 2008 and September 30, 2007 5 Consolidated Statements of Cash Flows (Unaudited) Nine months ending September 30, 2008 and September 30, 2007 6 Notes to Interim Consolidated Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition And Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 32 Item 4T. Controls and Procedures 32 PART II. OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. Submission of Matters to a Vote of Securities Holders 33 Item 5. Other Information 33 Item 6. Exhibits 33 Signatures 2 Part I – FINANCIAL INFORMATION Item 1.Financial Statements Pennsylvania Commerce Bancorp, Inc. and Subsidiaries Consolidated Balance Sheets (unaudited) (dollars in thousands, except share and per share amounts) September 30, 2008 December 31, 2007 Assets Cash and due from banks $ 46,401 $ 50,955 Federal funds sold - - Cash and cash equivalents 46,401 50,955 Securities, available for sale at fair value 355,595 387,166 Securities, held to maturity at cost (fair value 2008: $193,801;2007: $256,248) 195,841 257,467 Loans, held for sale 31,935 14,143 Loans receivable, net of allowance for loan losses (allowance 2008: $13,888;2007: $10,742) 1,369,149 1,146,629 Restricted investments in bank stocks 19,122 18,234 Premises and equipment, net 86,543 89,307 Other assets 20,693 15,110 Total assets $ 2,125,279 $ 1,979,011 Liabilities Deposits: Noninterest-bearing $ 278,911 $ 271,894 Interest-bearing 1,410,849 1,289,002 Total deposits 1,689,760 1,560,896 Short-term borrowings and repurchase agreements 230,688 217,335 Long-term debt 79,400 79,400 Other liabilities 11,361 9,045 Total liabilities 2,011,209 1,866,676 Stockholders’ Equity Preferred stock – Series A noncumulative; $10.00 par value; 1,000,000 shares authorized; 40,000 shares issued and outstanding 400 400 Common stock – $1.00 par value; 10,000,000 shares authorized; issued and outstanding – 2008: 6,371,123;2007: 6,313,663 6,371 6,314 Surplus 72,637 70,610 Retained earnings 48,947 38,862 Accumulated other comprehensive loss (14,285 ) (3,851 ) Total stockholders’ equity 114,070 112,335 Total liabilities and stockholders’ equity $ 2,125,279 $ 1,979,011 See accompanying notes. 3 Pennsylvania Commerce Bancorp, Inc. and Subsidiaries Consolidated Statements of Income (unaudited) Three Months Ending Nine Months Ending (in thousands, September 30, September 30, except per share amounts) 2008 2007 2008 2007 Interest Loans receivable, including fees: Income Taxable $ 20,179 $ 19,733 $ 58,917 $ 56,895 Tax-exempt 937 547 2,375 1,517 Securities: Taxable 6,898 9,154 21,934 27,641 Tax-exempt 16 16 49 49 Total interest income 28,030 29,450 83,275 86,102 Interest Deposits 5,659 10,404 17,554 32,829 Expense Short-term borrowings 1,497 2,906 4,746 8,329 Long-term debt 1,222 950 3,653 2,272 Total interest expense 8,378 14,260 25,953 43,430 Net interest income 19,652 15,190 57,322 42,672 Provision for loan losses 1,700 537 4,075 1,517 Net interest income after provision for loan losses 17,952 14,653 53,247 41,155 Noninterest Service charges and other fees 6,016 5,402 17,935 14,977 Income Other operating income 172 183 499 532 Gains on sales of loans 177 231 574 1,011 Gains (losses) on sales/call of securities - - (157 ) 171 Total noninterest income 6,365 5,816 18,851 16,691 Noninterest Salaries and employee benefits 9,507 8,590 27,730 25,542 Expenses Occupancy 2,010 1,915 6,080 5,521 Furniture and equipment 1,068 1,038 3,254 2,985 Advertising and marketing 655 946 2,318 2,467 Data processing 1,803 1,661 5,337 4,793 Postage and supplies 426 496 1,427 1,504 Regulatory assessments and related fees 541 607 2,280 1,501 Telephone 577 635 1,758 1,773 Other 2,774 1,950 7,155 5,550 Total noninterest expenses 19,361 17,838 57,339 51,636 Income before income taxes 4,956 2,631 14,759 6,210 Provision for federal income taxes 1,523 780 4,614 1,676 Net income $ 3,433 $ 1,851 $ 10,145 $ 4,534 Net Income per Common Share: Basic $ 0.54 $ 0.29 $ 1.59 $ 0.72 Diluted 0.52 0.28 1.55 0.69 Average Common and Common Equivalent Shares Outstanding: Basic 6,358 6,259 6,342 6,217 Diluted 6,531 6,469 6,511 6,443 See accompanying notes. 4 Pennsylvania Commerce Bancorp, Inc. and Subsidiaries Consolidated Statements of Stockholders’ Equity (unaudited) (dollars in thousands) Preferred Stock Common Stock Surplus Retained Earnings Accumulated Other Comprehensive (Loss) Total Balance: January 1, 2007 $ 400 $ 6,149 $ 67,072 $ 31,941 $ (4,454 ) $ 101,108 Comprehensive income: Net income - - - 4,534 - 4,534 Change in unrealized losses on securities, net of tax - (73 ) (73 ) Total comprehensive income 4,461 Dividends declared on preferred stock - - - (60 ) - (60 ) Common stock of 80,173 shares issued under stock option plans, including tax benefit of $282 - 80 1,090 - - 1,170 Common stock of 130 shares issued under employee stock purchase plan - - 3 - - 3 Proceeds from issuance of 41,484 shares of common stock in connection with dividend reinvestment and stock purchase plan - 42 1,074 - - 1,116 Common stock share-based awards - - 523 - - 523 Balance, September 30, 2007 $ 400 $ 6,271 $ 69,762 $ 36,415 $ (4,527 ) $ 108,321 (dollars in thousands) Preferred Stock Common Stock Surplus Retained Earnings Accumulated Other Comprehensive (Loss) Total Balance: January 1, 2008 $ 400 $ 6,314 $ 70,610 $ 38,862 $ (3,851 ) $ 112,335 Comprehensive income (loss): Net income - - - 10,145 - 10,145 Change in unrealized losses on securities, net of tax - (10,434 ) (10,434 ) Total comprehensive loss (289 ) Dividends declared on preferred stock - - - (60 ) - (60 ) Common stock of 30,512 shares issued under stock option plans, including tax benefit of $102 - 30 522 - - 552 Common stock of 100 shares issued under employee stock purchase plan - - 2 - - 2 Proceeds from issuance of 26,848 shares of common stock in connection with dividend reinvestment and stock purchase plan - 27 663 - - 690 Common stock share-based awards - - 840 - - 840 Balance, September 30, 2008 $ 400 $ 6,371 $ 72,637 $ 48,947 $ (14,285 ) $ 114,070 See accompanying notes. 5 Pennsylvania Commerce Bancorp, Inc. and Subsidiaries Consolidated Statements of Cash Flows (unaudited) Nine Months Ending September 30, (in thousands) 2008 2007 Operating Activities Net income $ 10,145 $ 4,534 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 4,075 1,517 Provision for depreciation and amortization 3,779 3,524 Deferred income taxes (1,262 ) ( 89 ) Amortization of securities premiums and accretion of discounts, net 353 442 Net (gains) losses on sales and calls of securities 157 (171 ) Proceeds from sales of loans originated for sale 47,845 66,323 Loans originated for sale (65,063 ) (62,495 ) Gains on sales of loans originated for sale (574 ) (1,011 ) Stock-based compensation 840 523 Amortization of deferred loan origination fees and costs 1,329 601 Decrease in other assets 1,085 2,045 Increase in other liabilities 2,316 1,280 Net cash provided by operating activities 5,025 17,023 Investing Activities Securities held to maturity: Proceeds from principal repayments, calls and maturities 189,523 61,317 Proceeds from sales of securities 1,843 - Purchases (129,986 ) (66,287 ) Securities available for sale: Proceeds from principal repayments, calls and maturities 38,377 45,285 Purchases (23,212 ) (49,949 ) Proceeds from sales of loans receivable - 2,683 Net increase in loans receivable (227,924 ) (135,911 ) Net purchase of restricted investments in bank stock (888 ) (3,895 ) Proceeds from sale of premises and equipment and foreclosed real estate 304 62 Purchases of premises and equipment (1,015 ) (9,284 ) Net cash used by investing activities (152,978 ) (155,979 ) Financing Activities Net increase in demand, interest checking, money market, and savings deposits 98,124 62,706 Net increase (decrease) in time deposits 30,740 (37,596 ) Net increase in short-term borrowings 13,353 65,400 Proceeds from long-term borrowings - 50,000 Proceeds from common stock options exercised 450 888 Proceeds from dividend reinvestment and common stock purchase plan 690 1,116 Tax benefit on exercise of stock options 102 282 Cash dividends on preferred stock (60 ) (60 ) Net cash provided by financing activities 143,399 142,736 (Decrease) Increase in cash and cash equivalents (4,554 ) 3,780 Cash and cash equivalents at beginning of year 50,955 52,500 Cash and cash equivalents at end of period $ 46,401 $ 56,280 See accompanying notes. 6 PENNSYLVANIA COMMERCE BANCORP, INC. NOTES TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS September 30, 2008 (Unaudited) Note
